1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11       ENALASYS CORPORATION,                     Case No.: 19cv1153-LAB (JLB)
12                                    Plaintiff,
                                                   ORDER DENYING MOTION FOR
13       v.                                        REMAND OR ABSTENTION;
                                                   AND
14       JAMES ERIC TAYLOR, et al.,
15                               Defendants.       ORDER GRANTING MOTION TO
                                                   TRANSFER VENUE
16
17                                                 [Docket numbers 4, 6.]
18
19            Plaintiff Enalasys Corporation removed this case 1 from California state court,
20   citing 28 U.S.C. §§ 1334 and 1452.
21            According to the operative complaint, Enalasys’ shareholders fired and
22   replaced the board of directors around December 6, 2018. The new board in turn
23   fired all the corporation’s officers, including its president, Eric Taylor. Enalasys
24   alleges that after Taylor found out he had been removed, he unauthorizedly
25
26
     1
27     This case includes only three of the five claims from Enalasys’ operative
     complaint. Eric Taylor’s cross-complaint was not removed, and remains pending
28   but stayed in state court.

                                                   1
                                                                             19cv1153-LAB (JLB)
1    withdrew over $200 from the corporate bank account, refused to cooperate with
2    the transfer of power, and withheld over $6 million worth of corporate assets.
3    Enalasys brought action in Imperial County Superior Court, obtaining a temporary
4    restraining order and preliminary injunction. On May 17, it filed its third amended
5    complaint. Enalasys says it is in possession of less than $50,000 worth of the $6
6    million in assets. The $6 million figure is based on an earlier representation by
7    Taylor, so it is unclear whether the allegedly missing assets are still worth that
8    much. Nevertheless, according to the complaint and injunction, Enalasys is
9    seeking both money and important company assets from Taylor, including real
10   property, software, technology, access to accounts, and records, many of which
11   are identified as necessary to keep running the company. (See Docket no. 6, Ex.
12   B (order granting preliminary injunction).)
13         On May 23, 2019, Defendants filed a demurrer. That same day, Enalaysis
14   filed a voluntary Chapter 11 petition in the U.S. Bankruptcy Court for the Central
15   District of California, Santa Ana division, which bears case number 19bk11987-
16   MW.    Enalasys seeks to have this action transferred to the Central District.
17   Defendants have moved to remand or abstain.
18   Motion to Remand or Abstain
19         Defendants do not dispute that this case is related to the Chapter 11
20   bankruptcy proceeding, and the Court therefore has original jurisdiction over it
21   under 28 U.S.C. § 1334(b). Instead, they argue the Court is required to abstain
22   under § 1334(c)(2). Alternatively, they argue the Court should exercise its
23   discretion to abstain under § 1334(c)(1).
24         Defendants Taylor and Greennet IOT, LLC ask the Court to take judicial
25   notice of Enalasys’ web page, which includes its address in El Centro in Imperial
26   County, along with a map, taken from the website www.enalasys.net. It appears
27   they intend this to support the argument that Santa Ana is an inconvenient venue
28   and that El Centro is convenient for Enalasys. Enalasys disputes the address,

                                                 2
                                                                        19cv1153-LAB (JLB)
1    however, and it is not clear the address as given on the web page is current.
2    Defendants are not sure of the date, but believe it appeared online in either
3    December, 2018 or January, 2019. Enalasys disputes that this is its current
4    address. The address on Enalasys’ website (at the address given in the requires
5    for notice) is in Newport Beach. The Court can, and does, take judicial notice of
6    the location of El Centro, but as to other facts, the request is denied.
7          Mandatory Abstention
8          The Court must abstain under § 1334(c)(2) if five conditions are met: (1) the
9    motion is timely; (b) the claim is based on state law; (c) the claim is not based on
10   bankruptcy law and did not arise in a bankruptcy case; (d) the claim could not have
11   been filed in federal court absent bankruptcy jurisdiction; and (e) the claim must
12   be capable of being timely adjudicated in state court. See Bally Fitness Corp. v.
13   Contra Costa Retail Ctr., 384 B.R. 566, 569 (Bkrtcy. N.D. Cal., 2008). The absence
14   of even one element means abstention is not mandatory. Id. at 572. Although
15   describing it as “mandatory” might suggest it is not jurisdictional, and can be
16   waived. In re Brumfiel, 2015 WL 5895213 at *6 (BAP 10th Cir. Oct. 8, 2015).
17         Three of the five requirements for mandatory abstention are arguably met
18   here. For reasons discussed below, (c) does not appear to be met. But most
19   notably, Defendants have not met their burden of showing that the case can be
20   timely adjudicated in state court. See In re First Alliance Mortg. Co., 269 B.R. 449,
21   455 (C.D. Cal., 2001) (“[T]he party moving for abstention will bear the burden of
22   demonstrating that a state court action can be timely adjudicated.”); In re
23   Nationwide Roofing & Sheet Metal, Inc., 130 B.R. 768, 779 (Bkrtcy. S.D. Oh. 1991)
24   (rejecting unsubstantiated assertion that state court action could be timely
25   adjudicated).
26         Enalasys represents that the entire case in state court is stayed, pursuant to
27   the mandatory stay under 11 U.S.C. § 362(a)(1), and that to have the case heard
28   in state court, it would have to initiate a new adversary proceeding in the Central

                                               3
                                                                           19cv1153-LAB (JLB)
1    District’s bankruptcy court. (Docket no. 8-1 at 12:23–28.) Because the automatic
2    stay does not forbid claims by a debtor in possession, see In re White, 186 B.R.
3    700, 704 (BAP 9th Cir., 1995), this apparently means the state court has entered a
4    stay. 2 In any event, all activity in the state court docket seems to have stopped at
5    the time of the bankruptcy filing, and nothing in the record suggests it might restart
6    before the bankruptcy proceedings conclude.
7          Defendants have not disputed that the state case is subject to the automatic
8    stay, and have not adequately responded to Enalasys’ argument that the claims
9    could not be timely adjudicated if remanded. Rather, in a separate section they
10   argue that the case “can be at issue and set for trial within 6 month[s] after the stay
11   is lifted and a trial set within 1 year after that if [ ] normal procedures are followed.”
12   (Docket no. 6 at 5:24–25 (emphasis added).) In a separate section of their reply
13   brief (following the discussion of discretionary abstention), Defendants offered to
14   stipulate to the stay’s being lifted, but only “if Debtor also agrees the case can
15   proceed as suggested by moving parties.” (Docket no. 9 at 5:16–21.) Apparently
16   Defendants have a bargain in mind which the brief does not disclose. They do not
17   show why the proffered stipulation would be effective at persuading either the
18   bankruptcy court to grant relief from the automatic stay or the state court to lift the
19   stay as to all claims. And it appears likely creditors would object, particularly if the
20   conditions Defendants wish to impose include permitting the counterclaim against
21   Enalasys to go forward.
22         Enalasys also argues that abstention under § 1334(c)(2) does not apply
23   because the removed claims are core proceedings, over which the Court has
24
25
26   2
       Neither party provided the state court docket, which is not readily available to the
27   Court. But allowing only those claims not automatically stayed to go forward is
     likely to be awkward, and in the interests of efficiency and fairness it is likely a court
28   would decline to try the case piecemeal.

                                                 4
                                                                              19cv1153-LAB (JLB)
1    original jurisdiction. The Court agrees the claims are predominantly core claims
2    under 11 U.S.C. § 157(b)(2)(E) and (O), because the action attempts to compel
3    Taylor to turn over nearly $6 million in Enalasys’ (and thus the estate’s) assets it
4    alleges he is wrongfully withholding. See In re Nat’l Equipment & Mold Corp., 64
5    B.R. 239 (N.D. Oh., 1986) (holding that state law action for conversion to recover
6    assets wrongly taken from the debtor shortly before filing Chapter 11 should be
7    treated as core). See also In re Kincaid, 917 F.2d 1162, 1165 (9th Cir. 1990)
8    (distinguishing between claims seeking to obtain property of the debtor from claims
9    seeking to obtain property owed to the debtor). The action also sought injunctive
10   relief intended to prevent the dissipation of Enalasys’ assets, and a preliminary
11   injunction granting such relief was already granted. Enalasys has consented to
12   entry of final judgment by the bankruptcy judge for any claims found to be non-
13   core.
14           Because all five elements are not established, mandatory abstention does
15   not apply here.
16           Discretionary Abstention
17           A seven-factor test has been established for discretionary abstention:
18           (a) the effect of the action on the administration of the bankruptcy
             estate; (b) the extent to which issues of state law predominate; (c) the
19
             difficulty of applicable state law; (d) comity; (e) the relatedness or
20           remoteness of the action to the bankruptcy case; (f) the existence of a
             right to a jury trial; and (g) prejudice to the party involuntarily removed
21
             from state court.
22
23   Bally, 384 B.R. at 572 (citing Williams v. Shell Oil, 169 B.R. 684, 690–93 (S.D. Cal.
24   1994).)
25           The opening brief does not mention this test or discuss most of these factors,
26   instead focusing on the inconvenience of litigating in Santa Ana, which pertains to
27   factor (g). Most of Defendants’ argument is focused on venue which the reply brief
28   concedes is not at issue. The test is mentioned and the remaining factors are

                                                 5
                                                                              19cv1153-LAB (JLB)
1    discussed for the first time in the reply brief. See Sundby v. Marquee Funding
2    Group, Inc., 2020 WL 434487, slip op. at *7 (S.D. Cal., Jan. 28, 2020). Enalasys
3    had no reason to discuss these factors, and did not do so. But even if they had
4    been adequately raised in the opening brief, however, the result would be the
5    same.
6          The first factor generally weighs against abstention, because the action is
7    intended both to protect the state’s assets, and to recover lost assets which can
8    be added to the estate. Moreover, the cause of action itself belongs to the estate.
9    See In re White, 186 B.R. 700, 703 (BAP 9th Cir. 1995). Defendants’ reply brief
10   treat the first factor as the effect of the transfer on the case. The second factor,
11   predominance of state law, is mixed. The claims are based on state law, which
12   weighs in favor of abstention. Yet the majority are core claims, because they seek
13   an order requiring the turnover of estate property. The third factor, difficulty of
14   applicable state law, is neutral. The fourth factory, comity, arguably weighs against
15   transfer. See Bally, 384 B.R. at 573. That being said, the state court has apparently
16   stayed the action, while waiting for the bankruptcy court to act. The fifth factor
17   favors transfer, because the case seeks to recover Enalasys’ substantial corporate
18   assets. Factor six, the right to a jury trial, is mixed. With regard to “turnover” claims
19   and other claims for injunctive relief, Defendants have no right to a jury trial.
20   Enalasys has consented to allow the bankruptcy judge to enter final judgment as
21   to any non-core claims. Defendants likely will not consent, although their brief does
22   not explicitly say so. Rather, they merely argue that the state court is “better
23   equipped to handle a jury trial than the bankruptcy court . . . .” (Docket no. 9 at
24   5:1–3.)
25         Defendants focus on the seventh factor, prejudice to them. This focuses
26   entirely on the inconvenience and increased expense of litigating in Santa Ana.
27   The briefing points out that most of the Defendants, Defendants’ counsel, and
28   many of the likely witnesses reside in Imperial County. They argue that Enalasys

                                                 6
                                                                             19cv1153-LAB (JLB)
1    has its offices in El Centro although that does not appear to be the case. Trying
2    the case in the Central District may present some challenges, if witnesses must be
3    subpoenaed for trial or hearings.
4          Defendants have also raised other arguments in declarations attached to the
5    motion. While the Court ordinarily expects arguments to be raised in the body of
6    the motion, it will consider these for purposes of making an informed and equitable
7    ruling. These declarations (Docket no. 6, Exh. B–D) argue that Enalasys’ creditors
8    are mostly located in Imperial County. This does not advance their argument,
9    because creditors are not parties to the removed claims. And to the extent any
10   creditors want to appear in the bankruptcy action, they would have to go to Santa
11   Ana regardless of how the Court rules on this motion. Other cross-plaintiffs in the
12   state court action do not need to go to Santa Ana or hire counsel there, because
13   their claims were not removed. Furthermore, there is little reason to think that most
14   creditors would seek involvement in this case.
15         The declarations also show that litigating in Santa Ana will be less convenient
16   for counsel, and probably more expensive. Hiring or associating local counsel
17   could solve this problem, and there is no reason to think it would be difficult to do
18   this in Orange County. It would likely be more expensive, and Defendants’ choice
19   of counsel may be affected. One Defendant, Joseph Werner, says he cannot
20   afford to hire counsel in Orange County or to defend himself there, although it is
21   not clear what he bases this on. Taylor’s declaration says he has run out of cash
22   and cannot hire counsel in Santa Ana, though he does not know whether he can
23   raise more money. The only reason this would weigh in favor of abstention is if he
24   raises enough money to pay counsel and litigate in El Centro, but not enough to
25   litigate in Santa Ana, and whether that will happen (or has happened) is unknown.
26   It may be that he will raise enough money to pay for counsel in either Santa Ana
27   or El Centro, or that he cannot pay for counsel either place.
28   ///

                                               7
                                                                          19cv1153-LAB (JLB)
1         Defendants also argue that Enalasys is engaging in forum shopping, and
2    removed the case to avoid dismissal. Two earlier complaints were dismissed
3    following demurrers, but it is unknown whether the third would have been. The fact
4    that federal pleading standards are stricter somewhat weakens this argument. And
5    the fact that Enalasys obtained both a temporary restraining order and a
6    preliminary injunction weakens it even more.
7         Even if the issue had been properly raised, and Enalasys had been afforded
8    a fair opportunity to oppose it, the Court having weighed all the factors would deny
9    discretionary abstention.
10   Motion to Transfer
11         Following removal, the party removing the case may file a motion to change
12   venue, which may be granted either for the convenience of the parties or in the
13   interest of justice. 28 U.S.C. §§ 1412, 1452. See Hightman v. FCA US LLC, 2009
14   WL 3780272, slip op. at *3 (S.D. Cal., Aug. 12, 2019) (holding that the two bases
15   for transfer under § 1412 are disjunctive, and either one warrants transfer).
16   Enalasys relies on the interest of justice rather than convenience of the parties.
17   With exceptions not applicable here, the general policy of the bankruptcy code is
18   that all proceedings in the bankruptcy case be conducted in the district where the
19   petition was filed. In re Burley, 738 F.2d 981, 988 (9th Cir. 1984). See also Reid-
20   Ashman Mfg., Inc. v. Swanson Semiconductor Serv., L.L.C., 2008 WL 425638, at
21   *1 (N.D. Cal., Feb. 14, 2008) (holding that transfer under 28 U.S.C. § 1412, unlike
22   transfer under § 1404, carries a presumption in favor of the court where the
23   bankruptcy case is pending).
24         In addition to this presumption, factors the Court may consider in determining
25   whether the interest of justice warrants transfer include the economics of estate
26   administration, judicial economy, whether the parties would receive a fair trial,
27   whether the judgment would be enforceable, whether either forum has an interest
28   in having the controversy resolved within its borders, and the plaintiff’s original

                                              8
                                                                         19cv1153-LAB (JLB)
1    choice of forum. Hightman, 2019 WL 3780272 at *4; Reid-Ashman, 2008 WL
2    425638 at *2. The Court also considers the convenience of the parties. Id. (citing
3    In re Bruno, 227 B.R. 311, 325 (S.D. Ala., 1998)). The Court is also mindful of the
4    need to secure the speedy resolution of cases. See Fed. R. Civ. P. 1.
5          Most of the arguments in favor of or against transfer are subsumed within
6    addressed in the abstention analysis, supra. Neither party has suggested that the
7    case belongs anywhere other than in El Centro or Santa Ana.
8          Adding to the earlier analysis, the fact that the transfer would move
9    proceedings within Southern California is important. The fact that the transfer
10   would be between two courts in the same state ameliorates many of the concerns.
11   State borders play no role here, and federal judges in Santa Ana regularly and ably
12   interpret and apply California law. There is no concern that the bankruptcy court
13   will not competently and fairly adjudicate the claims.
14         Travel between the two venues is feasible, though daily commuting over a
15   long period of time is impractical. Santa Ana and El Centro are less than 200 miles
16   apart, and driving between them can take from 3 to 3½ hours, if conditions are
17   reasonably good. This is not ideal for Defendants and witnesses, but not terribly
18   onerous either. The bankruptcy court can make arrangements to minimize
19   inconvenience and expense to them. It is much more convenient for Enalasys than
20   El Centro would be. Enalasys represents that its headquarters are now in Orange
21   County. Even setting that aside, Enalasys is already litigating in Santa Ana. The
22   Court finds the convenience to the parties weighs somewhat against transfer, but
23   not strongly.
24         The Plaintiff’s choice of forum does not carry any great weight here, in part
25   because the Plaintiff itself is seeking transfer. Defendants likely had no choice
26   about where to file their cross-complaint. But even characterizing their filing it in El
27   Centro as a forum choice does not change the analysis, because the cross-
28   complaint was not removed and will not be transferred.

                                                9
                                                                            19cv1153-LAB (JLB)
1          Administration of the estate, and judicial economy are important factors here,
2    and both weigh in favor of transfer. Enalasys’ claims seek the turnover of assets
3    that are both important for its own continued operation and would become part of
4    the estate. The state court apparently is not prepared to adjudicate the case until
5    bankruptcy proceedings end. And waiting until the bankruptcy proceeding ends to
6    adjudicate those claims makes little sense. To the extent the claims are core
7    claims, federal policy favors transferring them to the court where the bankruptcy is
8    pending. See In re Burley, 738 F.2d at 988.
9          Having considered and weighed these factors, the Court concludes that
10   transfer would serve the interest of justice.
11   Conclusion and Order
12         Having considered the arguments, and having weighed the relevant factors,
13   the Court DENIES the motion for abstention or remand, and GRANTS the motion
14   to transfer.
15         This action is ORDERED transferred to the United States Bankruptcy Court
16   for the Central District of California.
17
18          IT IS SO ORDERED.
19   Dated: March 12, 2020
20
21                                             Hon. Larry Alan Burns
                                               Chief United States District Judge
22
23
24
25
26
27
28

                                                10
                                                                          19cv1153-LAB (JLB)
